Third District Court of Appeal
                               State of Florida

                           Opinion filed May 11, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-721
                         Lower Tribunal No. 11-16201
                             ________________


                      Colonnade 101 SE, Inc., et al.,
                                   Appellants,

                                        vs.

                  Mireya Cristina Cambero Cordero,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Sarah I. Zabel, Judge.

      Mesa & Associates and Manuel Arthur Mesa and Moises A. Saltiel, for
appellants.

     Diaz, Reus & Targ, Michael Diaz, Jr. and Elizabeth R. Cantu, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

     EMAS, J.
      We affirm the nonfinal order below, which granted appellants the precise

relief they sought in the trial court. Appellants’ motion sought an order dissolving

several notices of lis pendens, contending that the notices were both procedurally

and substantively improper. The trial court held a non-evidentiary hearing on the

motion, a procedure which appellants did not object to. Following arguments of

counsel, the court granted the motion and entered an order dissolving the notices of

lis pendens upon a determination that they were procedurally defective. The court

further stated in its order that, having granted appellants the requested relief on the

procedural grounds asserted, it was unnecessary to reach the merits of the

substantive grounds or to hold an evidentiary hearing which would be required to

adjudicate the substantive grounds raised in the motion.

      We affirm because, under the order on review, appellants received exactly

the relief they requested. Morgan v. Morgan, 404 So. 2d 1101 (Fla. 3d DCA

1981). We reject appellants’ contention on appeal that the trial court was obligated

to adjudicate the alternative substantive grounds asserted by appellants in their

motion. Having granted appellants the relief they requested in their motion, upon

the procedural ground asserted in that motion, the trial court was not required to

address or adjudicate the alternative substantive grounds raised in support of the

very same relief sought.1

1We would ordinarily dismiss the case for lack of standing upon the premise that a
party cannot appeal an order which is wholly in its favor. Credit Indus. Co. v.

                                          2
      Affirmed.




Remark Chem. Co., 67 So. 2d 540 (Fla. 1953); Morgan, 404 So. 2d at 1101.
However, appellants did raise, in their motion below, the issue of the trial court’s
subject-matter jurisdiction. Although appellants’ motion did not seek dismissal of
the cause, the trial court expressly addressed the issue in its order and determined it
had jurisdiction. Given this determination, we cannot say that the order on appeal
was wholly favorable to appellants. See Katz v. Red Top Sedan Serv., Inc., 136
So. 2d 11 (Fla. 3d DCA 1962). Nevertheless, we affirm without further discussion
the trial court’s determination of that issue.

                                          3